Citation Nr: 1733192	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar of the right groin associated with residuals of right inguinal hernia repair.

2.  Entitlement to an initial rating in excess of 10 percent for a painful scar, residual of inguinal hernia repair.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with chronic pain syndrome.

4.  Entitlement to a separate evaluation for service-connected chronic pain syndrome.

5.  Entitlement to an effective date prior to May 13, 2009, for the award of service connection for PTSD.

6.   Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected PTSD with chronic pain syndrome.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2004. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In February 2010, the RO denied the Veteran's claim of entitlement to service connection for a sleep disorder and granted service connection for PTSD, assigning a 10 percent evaluation effective May 13, 2009.  In June 2010, the RO increased the disability evaluation for PTSD from 10 percent disabling to 30 percent disabling effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2011, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the record. 

In September 2012, the RO granted service connection for chronic pain syndrome, effective from July 14, 2011.  The RO concluded that this condition was part of the Veteran's symptomatology of his PTSD, and as such, did not assign a separate disability rating.  The RO also granted service connection for residuals of a right inguinal hernia repair, and assigned a noncompensable rating effective May 13, 2004.  In October 2012, the Veteran filed a Notice of Disagreement, stating that a VA examiner did not assess the hernia scar on his abdomen.  

In November 2012, the RO granted service connection and assigned a noncompensable rating effective from October 18, 2012 for a scar located on the Veteran's right anterior trunk that was secondary to his service-connected residuals of a right inguinal hernia repair.  In August 2014, an earlier effective date for service connection for scar of the right groin was granted effective May 13, 2004.  In February 2015, service connection for a painful residual inguinal hernia repair scar of the right groin was granted, and a separate 10 percent rating was assigned effective October 22, 2014; this evaluation is considered to be on appeal per AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2014, the Board remanded the Veteran's increased rating and earlier effective date claims for PTSD, service connection claim for a sleep disorder, as well as his TDIU claim, for additional development. 

All claims on appeal, except for the earlier effective date claim, are partially or fully addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's claim seeking entitlement to service connection for PTSD was initially denied in a May 2006 rating decision that became final.  An April 2007 rating decision continued that denial.  The Veteran did not appeal that decision or submit new and material evidence within one year; it became final.  

3.  In a February 2010 rating decision, the Veteran was granted service connection for his PTSD; the RO assigned the effective date for the Veteran's disability as May 13, 2009, the date the application to reopen was received.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an initial disability rating of 50 percent, but no higher, for service-connected PTSD, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for an effective date earlier than May 13, 2009 for service connection for PTSD have not been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, DC 9411.

Here, following a review of the evidence of record, the Board finds that the Veteran's PTSD warrants a 50 percent rating for the entire period on appeal.  In so concluding, the Board has considered VA and private medical records which document the Veteran's longstanding symptoms of anxiety, depression, and chronic sleep impairment.  An April 2015 private examination report summarized the Veteran's level of occupational and social impairment as having reduced reliability and productivity, which is supportive of a higher, 50 percent disability rating.  A May 2010 examiner also noted the Veteran's severe symptoms of PTSD and assigned a GAF score of 45, which is reflective of serious symptoms.  The medical evidence of record also reflects that the Veteran denied ever having any meaningful relationships with anybody other than members of his own family, which supports a finding that he has had difficulty in establishing and maintaining effective social relationships.  

The Board will not, at this time, opine as to whether a rating in excess of 50 percent is warranted.  As described in further detail in the remand below, additional action is required before a determination can be made on that matter.

III.  Earlier effective date

Preliminarily, the Board notes that, in the March 2014 remand, the Board determined that a rating decision addressing whether clear and unmistakable error (CUE) existed in a May 2006 rating decision denying service connection for PTSD was needed prior to further adjudication of the earlier effective date claim, and remanded the earlier effective date claim as inextricably intertwined.  An unfavorable rating decision on the CUE matter was furnished in May 2016.  The Veteran was notified of this decision in the same month, but he did not initiate an appeal of this determination.  The Board therefore does not consider the CUE matter to be on appeal and will instead focus solely on the effective date issue.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

In this case, the Veteran's initial claim seeking service connection for depression and PTSD was received on April 29, 2005.  In a May 2006 rating decision, the RO denied the claim because the available medical evidence identified a diagnosis of personality disorder, not otherwise specified, with antisocial and narcissistic traits, which was considered a congenital or developmental defect which was unrelated to military service and not subject to service connection.  The RO also denied a service connection claim for adjustment disorder with depressed mood because it was considered by a VA examiner to be secondary to his non-service connected personality disorder.

In August 2006, the Veteran submitted a statement concerning his initial PTSD claim which the RO interpreted as an application to reopen a claim for service-connected compensation for adjustment disorder with depressed mood.  The RO concluded that the claim for service connection for adjustment disorder with depressed mood, claimed by the Veteran as depression and PTSD, was denied because the evidence continued to show this condition was not incurred in or aggravated by military service.  The Veteran was notified of the April 2007 decision, but did not appeal the decision or submit new and material evidence within one year of that decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

In a May 13, 2009 statement, the Veteran requested to reopen his claim for service connection for PTSD.  

Initially, the Board finds that the Veteran's claims folder contains no correspondence from him filed after the April 2007 final denial and before the May 13, 2009, petition seeking to reopen his service connection claim for PTSD.  There is no objective evidence of any submission from the Veteran declaring an intention to reopen his service connection claim for PTSD prior to May 13, 2009.

In situations concerning a claim reopened after a final disallowance, as here, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Here, that date in question is May 13, 2009, currently established as the effective date of the grant of service connection for PTSD.  The Veteran's claim for an earlier effective date must accordingly be denied.


ORDER

Throughout the period on appeal, entitlement to a disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an effective date prior to May 13, 2009, for the grant of service connection for PTSD is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Service-connected scars

As noted above, during the course of this appeal, the Veteran was granted service connection on two occasions and given two separate disability ratings for residual scars associated with his service-connected right inguinal hernia repair.  Additionally, the medical evidence of record also notes the presence of a number of scars located on the Veteran's abdomen and groin region.  Specifically, an April 2001 enlistment examination report in the service treatment records notes the presence of a right abdomen drain site scar measuring 3 centimeters, as well as a mid-lower abdomen vertical scar.  The examination report notes that both scars are related to treatment for a ruptured appendix.

Post-service VA treatment records include a November 2005 VA primary care note which stated the Veteran first developed a hernia early in boot camp but did not report it because he did not want to be sent back to training.  After graduation, he was treated surgically for the hernia.  The Veteran stated that since the hernia repair in 2002 he continued to have right lower quadrant pain, and he associated this pain with scar tissue.  He stated that he was told the nerves in the area would be cut to reduce this sensation/effect of scar tissue build-up.  He also reported that a mesh was inserted for support.  The Veteran was assessed with right lower quadrant pain status post hernia repair.

A June 2009 VA mental health nursing note documented dull, gnawing pain located at the site of a lower abdomen hernia scar that began when the Veteran was deployed to Iraq and that is constant.  A June 2009 VA urgent care note also documented the presence of a midline surgical scar running vertically just inferior to the umbilicus, running about 5 centimeters.  There was also a surgical scar in the right lower quadrant, as well as a right inguinal surgical scar running horizontally in the right inguinal area that also measures about 5 centimeters in length.

In statements dated October 2012 and January 2013, the Veteran maintained that the scar associated with his hernia repair surgery continued to cause him pain.  However, it is not clear whether the Veteran is making reference to just one scar or multiple scars, given the presence of multiple scars on the Veteran's abdomen and groin area and the fact that the RO awarded two separate disability ratings for scars.  The last VA examination to assess the severity of his service-connected scars is dated February 2015.  However, this examination report only noted the presence of one painful scar measuring 6.5 centimeters located in the right inguinal area related to his right hernia repair in December 2001.

Given the confusion in the record, the Veteran should be afforded a new VA examination to clearly delineate the number and respective severity of any and all scars related to his hernia repair surgery.  

PTSD and chronic pain syndrome

As noted above, in a September 2012 rating decision, the RO granted service connection for chronic pain syndrome, effective from July 14, 2011.  The RO concluded that this condition was part of the Veteran's symptomatology of his PTSD, and as such, did not assign a separate disability rating.  The Veteran has maintained throughout the course of his appeal that his chronic pain syndrome should be a separately compensable disability that, while related to his PTSD symptoms, is independent of his psychiatric disability.

In October 2012, a VA examiner noted the Veteran's reports of joint pain to the entire right side of his body, with all imaging and physical exams being essentially normal.  The Veteran did not have any osteoarthritis on his x-rays, and he was not on pain medication.  The Veteran was noted to speak often about his PTSD and he felt that the pains were related to his PTSD.  The VA examiner stated that the diagnosis of chronic pain syndrome was a valid diagnosis, and he had significant mental health issues that were likely related to his pain complaints.  The VA examiner noted that the Veteran had insomnia and required high doses of medication to fall asleep.  The examiner stated that chronic pain syndrome was likely exacerbated by his PTSD.  The VA examiner reasoned that the Veteran took high-dose medications for his mental health conditions, which leads to lethargy and inactivity, which in turn makes the chronic pain condition worse.  Further, the VA examiner stated that the literature makes clear that chronic pain syndrome, mental health issues and insomnia are all intertwined and likely cause each condition to be exacerbated by each other.

The October 2012 VA examiner's opinion suggests that the Veteran's chronic pain syndrome is a medical condition with separate symptomatology that is impacted by his service-connected PTSD.  However, besides the October 2012 VA examination report, the medical evidence is silent as to the severity of the Veteran's condition.  The Board also finds that additional information is needed as to whether this chronic pain syndrome is truly separate and distinct from the service-connected PTSD.  As such, on remand, the Veteran should be afforded a new VA examination to assess these questions.

Given that a determination of this claim could affect the underlying appeal for an evaluation in excess of 50 percent for PTSD, that claim is considered inextricably intertwined, and final action on it will be deferred pending this remand development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)

Sleep disorder

In March 2014, the Veteran's service connection claim for a sleep disorder was remanded to afford him a VA examination to determine the nature and etiology of any current sleep disorder, specifically taking into account all of the evidence of record including the Veteran's competent and credible statements as to having had problems since service, and whether any disorder is due to an undiagnosed illness or secondary to service-connected PTSD.

In May 2016, the Veteran underwent a VA examination where he was diagnosed with obstructive sleep apnea.  However, the VA examiner's opinion is inadequate to adjudicate the claim.  The examiner's opinion concluding it was less likely than not that sleep apnea was incurred in or caused by service was based on the absence of documented medical evidence showing symptoms of sleep apnea until many years after discharge from service.   An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the VA examiner did not provide any opinion on whether the Veteran's sleep apnea was either caused or aggravated by his service-connected PTSD.  As such, remand is needed for a more thorough VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's other claims, adjudication of the TDIU issue will be deferred until the above-noted issues are adjudicated.  See Harris v. Derwinski, supra.  On remand, the Veteran should be requested to provide updated information on his employment and educational work history. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that he provide a detailed educational and employment history.

3.  Then schedule the Veteran for a VA skin examination to determine the number and respective severity of any and all scars related to his service-connected residuals of right inguinal hernia repair surgery.  The claims folder should be provided to the examiner in connection with the examination of the Veteran. 

All indicated studies should be undertaken.  The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with residual scars from the Veteran's hernia repair.  The examination should include unretouched color photographs of the affected area(s) where scarring is present. 

Any and all opinions must be accompanied by a complete rationale.  

4.  Then, schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected chronic pain syndrome.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  In addition to addressing the Veteran's symptoms and severity, the examiner should provide an opinion as to whether the chronic pain syndrome is separate and distinct from the service-connected PTSD, or instead merely represents a manifestation of the PTSD.  All pertinent symptomatology and findings should be reported in detail, and all opinions must be supported by a detailed rationale.   

5.  Then, return the Veteran's claims file to the May 2016 VA examiner (or another appropriate examiner if either of those examiners are unavailable) for supplemental comment on the etiology of the Veteran's obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the review of the record (and the examination, if deemed necessary), the examiner is requested to address the following questions:

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed obstructive sleep apnea had its onset in service or is otherwise related to active duty service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was aggravated by his service-connected PTSD?  

The opinion provided thus far in May 2016 on this determinative issue has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the May 2016 VA examiner impermissibly relied seemingly exclusively on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in actual treatment records (STRs).  

6.  After conducting any other development deemed necessary, readjudicate the Veteran's claims (including the claim for an increased rating for PTSD).  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


